Case 3:17-cv-05760-BHS Document 105-1 Filed 10/05/18 Page 1 of 5

EXHIBIT A

 

Case 3:17-cv-05760-BHS Document 105-1 Filed 10/05/18 Page 2 of 5

Byers & /-\nderson Court Reporters
253.627.6401 | production@byersanderson.com

 

 

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT TACOMA

HP TUNERS, LLC, a Nevada limited
liability company,

Plaintiff,

VS. NO. 3:17-CV~05760-BHS

\
KEVIN SYKES-BONNETT and SYKED ECU
TUNING INCORPORATED, and JOHN
MARTINSON,

vvvv\./VVVVVVV

Defendants.

VIDEOTAPED DEPOSITION OF JOHN H. MARTINSON, VOLUME l
September 26, 2018

Seattle, Washington

Byers & Anderson, Inc.

Court Reporters/VideO/Videoconferencing

One Union Square 2208 N. 30th Street, Suite 202
600 University Street Tacoma, WA 98403

Suite 2300 253.627.6401

Seattle, WA 98101 253.383.4884 FaX

206.340.1316 Scheduling@byersanderson.com
800.649.2034 www.byersanderson.com

Serving Washington's Legal Community Since 1980

 

Martinson, John
September 26, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 3:17-cv-O5760-BHS Document 105-1 Filed 10/05/18 Page 3 of 5

Byers & Anderson Court Reporters
253 627.6401| producdon@?byersanderson.con1

 

 

IOll’lO.’l='lOl!>‘lOd’

MR. WHITAKER: Object to the form.
THE WITNESS: I -- I believe I have.

(By Mr. Bleiman) What have you provided?

The --
MR. WHITAKER: Object to the form.
THE WITNESS: The software e-mail
account has been -- that we both have access to -- has

been submitted.
(By Mr. Bleiman) What about -- is that your only e-mail
address?
I have a personal e-mail address.
What -- what's that e-mail address?
JohnsquaredZ@hotmail.com.
Johnsquared --
The number 2 at hotmail.com.
2 __
At hotmail.com.
Have you provided your e-mails from the
johnsquared2@hotmail.com e-mail address in connection
with this litigation?
I thought I did some, back a ways. But nothing recently.
Have you turned over all of your communications with Ken
Cannata in connection with this matter?

MR. WHITAKER: Object to the form.

THE WITNESS: I don't know if I've

 

Mart/'nson, John Page 8

$eptember 26, 2018

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-O5760-BHS Document 105-1 Filed 10/05/18 Page 4 of 5

Byers & Anderson Court Reporters
253.627 6401| producdonG?byersandersorLc0n1

 

 

10

ll='!O:!>'lOB>‘

turned over all of them.
(By Mr. Bleiman) How would you ascertain if you have or
not?
I'd have to go back and look.
All right. So we were talking about the buy/sell
agreement. There was also a share purchase agreement
where Bobbie Cannata purchased shares of Syked ECU
Tuning, correct?
MR. WHITAKER: Object to the form.
THE WITNESS: Yes.
(By Mr. Bleiman) Do you have a fully executed copy of
the share purchase agreement?
I'm not sure.
Would that be in the pile of documents that you have at
your house?
Most likely.
Now -- so your office associated with Syked ECU Tuning is
at your house?
Yes.
What is the address of that office?
Of the house?
Of the house.
1602 Point Fosdick F-O-S-D-I-C-K Drive Northwest, Gig
Harbor, G-I-G space Harbor, Washington 98335-7810.

Do you have a Syked ECU Tuning phone number there?

 

Martinson, John Page 9

September 26, 2078

 

 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

Case 3:17-cv-O5760-BHS Document 105-1 Filed 10/05/18 Page 5 of 5

Byers & Anderson Court Reporters
253.627.6401 | production@byersanderson.com

 

 

IO{I’lO}>'

zO}!>‘lO:>'

No.
Just your personal number?
Correct.
And do you receive calls in connection with your business
for Syked at that number?
I'd have to say yes.
What's that phone number?
253-905-9872.
Do you have the corporate bylaws at --
MR. WHITAKER: Object to the form.
(By Mr. Bleiman) -- at your office or your house?
MR. WHITAKER: Object to the form.
THE WITNESS: I believe so.
(By Mr. Bleiman) What other corporate documents do you
maintain either as the CFO or in connection with your
ownership of Syked ECU Tuning?
I have, like, the federal EIN number, and the -- the IRS
documents, Washington State business license. I think we
got the reseller's permit as well.
What IRS documents do you have?
We formed as an S Corp, and so, like, those
correspondence or whatnot are in that box.
Do you maintain financial statements of the company?
Not formal ones.

Are they just on the Quicken program?

 

Martinson, John Page 70

September 26, 2078

 

 

